19-40661-lsg   Doc 44   Filed 04/17/20   Entered 04/17/20 13:58:56   Page 1 of 6
                                                    4/17/2020




19-40661-lsg   Doc 44   Filed 04/17/20   Entered 04/17/20 13:58:56   Page 2 of 6
                                                          SN Servicing Corporation                    Final
                                                             323 FIFTH STREET
                                                            EUREKA, CA 95501
                                                         For Inquiries: (800) 603-0836
                                             Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: April 15, 2020

     PATRICIA A RYAN                                                                                            Loan:
     17051 MT VERNON ST                                                                       Property Address:
     SOUTHFIELD MI 48075                                                                      17051 MT VERNON STREET
                                                                                              SOUTHFIELD, MI 48075



                                                Annual Escrow Account Disclosure Statement
                                                             Account History

     This is a statement of actual activity in your escrow account from Jan 2020 to May 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Jun 01, 2020:                  Escrow Balance Calculation
 Principal & Interest Pmt:                 493.60                  493.60                   Due Date:                                       Sep 01, 2019
 Escrow Payment:                           530.82                  465.74                   Escrow Balance:                                      496.81
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                        4,777.38
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                       0.00
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                       $5,274.19
 Total Payment:                            $1,024.42                    $959.34



                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual              Description             Required       Actual
                                                                                    Starting Balance                 0.00      (1,626.47)
     Jan 2020                       1,061.64                                    *                                    0.00        (564.83)
     Feb 2020                         530.82                                    *                                    0.00         (34.01)
     Mar 2020                         530.82                                    *                                    0.00         496.81
                                                                                    Anticipated Transactions         0.00         496.81
     Apr 2020                    4,246.56                                                                                       4,743.37
     May 2020                      530.82                                                                                       5,274.19
                          $0.00 $6,900.66               $0.00          $0.00

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.


     Last year, we anticipated that payments from your account would be made during this period equaling 0.00. Under
     Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
     account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
     silent on this issue.
     (The amount of surplus only exists if the loan is current, the analysis gives a projected overage as if all past due payments
     are made the month the analysis is processed).




              19-40661-lsg           Doc 44         Filed 04/17/20             Entered 04/17/20 13:58:56                 Page 3 of 6
                                                                                                                                            Page 1
                                                     SN Servicing Corporation                    Final
                                                   For Inquiries: (800) 603-0836
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: April 15, 2020

 PATRICIA A RYAN                                                                                                 Loan

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                             5,274.19        4,642.85
Jun 2020               465.74                                                                         5,739.93        5,108.59
Jul 2020               465.74        2,683.00            Homeowners Policy                            3,522.67        2,891.33
Aug 2020               465.74        2,425.58            City/Town Tax                                1,562.83          931.49
Sep 2020               465.74                                                                         2,028.57        1,397.23
Oct 2020               465.74                                                                         2,494.31        1,862.97
Nov 2020               465.74                                                                         2,960.05        2,328.71
Dec 2020               465.74                                                                         3,425.79        2,794.45
Jan 2021               465.74                                                                         3,891.53        3,260.19
Feb 2021               465.74           480.33           City/Town Tax                                3,876.94        3,245.60
Mar 2021               465.74                                                                         4,342.68        3,711.34
Apr 2021               465.74                                                                         4,808.42        4,177.08
May 2021               465.74                                                                         5,274.16        4,642.82
                    $5,588.88       $5,588.91

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
Your escrow balance contains a cushion of 931.49. A cushion is an additional amount of funds held in your escrow
balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
Federal law, your lowest monthly balance should not exceed 931.49 or 1/6 of the anticipated payment from the account,
unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is 5,274.19. Your starting
balance (escrow balance required) according to this analysis should be $4,642.85. This means you have a surplus of 631.34.
(The amount of surplus only exists if the loan is current, the analysis gives a projected overage as if all past due payments
are made the month the analysis is processed).

This surplus must be returned to you unless it is less than $50.00, in which case we have the additional option of keeping
it and lowering your monthly payments accordingly. As the loan is delinquent, we will not be sending a check for the surplus.

We anticipate the total of your coming year bills to be 5,588.91. We divide that amount by the number of payments expected during
the coming year to obtain your escrow payment.




          19-40661-lsg          Doc 44         Filed 04/17/20           Entered 04/17/20 13:58:56                  Page 4 of 6
                                                                                                                                    Page 2
    New Escrow Payment Calculation
    Unadjusted Escrow Payment                      465.74
    Surplus Amount:                                  0.00
    Shortage Amount:                                 0.00
    Rounding Adjustment Amount:                      0.00
    Escrow Payment:                               $465.74




   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




            19-40661-lsg         Doc 44       Filed 04/17/20         Entered 04/17/20 13:58:56              Page 5 of 6
                                                                                                                            Page 3
                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                                  DETROIT DIVISION

 In Re:                                           Case No. 19-40661-pjs

 Patricia Ann Ryan
  aka Patricia A. Ryan
  aka Patricia Ryan
                                                  Chapter 13
  fka Patricia A. Stringer
  fka Patricia Ann Stringer
  fka Patricia Stringer

 Debtor.                                          Judge Phillip J. Shefferly

                                      PROOF OF SERVICE

       The undersigned does hereby certify that a copy of the Notice of Mortgage Payment
Change has been duly electronically serviced, noticed or mailed via U.S. First Class Mail,
postage prepaid on April 17, 2020 to the following:

          Patricia Ann Ryan, Debtor
          17051 Mount Vernon St.
          Southfield, MI 48075

          A. Rita Kostopoulos, Debtor’s Counsel
          kalawecf@thekostopouloslawyers.com

          David Wm Ruskin, Trustee
          ecf-emails@det13.com

          United States Trustee’s Office
          (registeredaddress)@usdoj.gov
                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor




  19-40661-lsg        Doc 44    Filed 04/17/20    Entered 04/17/20 13:58:56     Page 6 of 6
